I dissent to the ruling in the opinion in so far as it holds that the inclusion of an affidavit of possession by C. L. Powell in the abstract of title attached to the petition did not render the petition subject to special demurrer. It was, under Code § 33-117, proper to attach an abstract of title to the petition. When so attached it is, in effect, a part of the petition (Lee v.Houston, 120 Ga. 529, 48 S.E. 129), and is delivered to the jury. Where it contained an original affidavit, which was not legal evidence, it should have been stricken on special demurrer.